Citation Nr: 9916274	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for liver disease.

2.  Entitlement to service connection for gum disease.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to March 
1990.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has any liver disease.  


CONCLUSION OF LAW

A claim of entitlement to service connection for liver 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If he has not presented a well-
grounded claim, his appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease or the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

In the veteran's case, with regard to hepatitis, service 
medical records disclose that, in March 1988, blood tests 
showed the following:  Hepatitis-B core antibody positive; 
hepatitis-B surface antibody positive; hepatitis-B surface 
antigen negative; and hepatitis-A virus Total IgM IgG 
positive.  The physician's assessment was that:  The veteran 
had had a recovery from hepatitis-B and was developing 
immunity to hepatitis-B; and he had a past history of 
hepatitis-A.  

In a report of medical history for separation from service in 
March 1990, a physician noted that:  The veteran had had 
hepatitis-B in 1988; liver function tests were normal; and 
the history of hepatitis-B was not considered disabling.  At 
an examination for separation in March 1990, there was no 
finding or diagnosis of any liver disease.  

At a VA liver examination in November 1998, the veteran had 
no complaints.  On examination, there were no clinical signs 
of chronic liver disease.  The examiner reported that 
laboratory results showed that the veteran was not a carrier 
of hepatitis-B and was now immune to hepatitis-B.  The 
veteran gave a history of having had hepatitis-C.  The 
examiner ordered a laboratory study for hepatitis-C, which 
was negative.  Liver function tests, including SGOT, GGT, and 
total bilirubin, were within normal limits.  

Upon careful consideration of the evidence, the Board finds 
that the veteran's claim for service connection for liver 
disease is not well grounded, because there is no competent 
medical evidence of a current disability.  In March 1988, a 
service department physician found that the veteran had a 
past history of hepatitis-A and was developing immunity to 
hepatitis-B, from which he had recovered.  In November 1998, 
a test for hepatitis-C was negative, there were no clinical 
findings of liver disease, and the VA examiner found that the 
veteran was immune to hepatitis-B.  Such being the case, the 
Board must conclude that the veteran currently does not 
suffer from liver disease, and his claim for service 
connection for liver disease must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).  As there is no medical 
evidence that the veteran currently has liver disease, the 
claim is also not well grounded under 38 C.F.R. § 3.303(b) 
and Savage.  


ORDER

Service connection for liver disease is denied.  


REMAND

At a personal hearing in April 1998, the veteran testified 
that:  In service, his wisdom teeth were extracted in 1981 or 
1982; after the extractions, he would have to pop his jaw 
open in the morning; currently, his jaw "pretty much opens 
all the time"; his jaw would occasionally lock, and he would 
have to grab it and pull it; a VA dentist had told him that 
he had TMJ syndrome; he also developed gum problems after his 
wisdom teeth were extracted; his gums would bleed, and his 
teeth were loose. 

The hearing officer noted that there was a very audible sound 
from the veteran's jaw, when he was testifying.

Applicable regulations provide that gingivitis is not 
considered a disease entity and is not ratable.  38 C.F.R. 
§ 3.382(c) (1998).  The veteran contends that he has both 
gingivitis and periodontal disease other than gingivitis.  

The veteran's service medical records reveal that his upper 
and lower right and left third molars were extracted in July 
1978.  

In December 1986, at a service department dental clinic, 
gingivitis was noted.  In February 1988, the veteran 
complained of bleeding gums, and a finding was made that he 
had chronic generalized gingivitis.  

In May 1990, two months after his separation from service, 
the veteran was seen at a VA dental clinic.  A periodontal 
examination resulted in a finding of chronic and subacute 
periodontal disease of varying degrees in different areas.  
Later in 1990 and in 1991, the veteran underwent oral surgery 
at a VA medical center.

At a VA examination in July 1997, recession of the gums in 
the lower anterior portion was noted.  

At a VA dental examination in July 1997, findings included 
chronic generalized gingivitis and chronic generalized 
moderate to advanced loss of periodontal attachment.  Teeth 
numbers 16, 17, 31, and 32 were missing.  

In May 1998, a hearing officer requested that the veteran be 
scheduled for a dental and oral examination, and that the 
examiner provide an opinion as to the etiology of periodontal 
disease and TMJ syndrome, if found.

At a VA dental and oral examination in July 1998, chronic 
generalized gingivitis was noted; chronic generalized adult 
moderate to severe loss of periodontal attachment was also 
noted on essentially all remaining teeth.  Despite the 
finding of generalized loss of periodontal attachment, the 
examiner did not state an opinion as to the etiology of 
periodontal disease.  

The dental and oral examiner reported that the mandibular 
range of motion in all excursive movements appeared to be 
within normal limits, and the maximum interincisal opening 
was about 39 millimeters.  The examiner did not make a 
specific finding as to the presence or absence of TMJ 
syndrome and did not comment on the sound made by the 
veteran's jaw, which had been noted by the hearing officer.  

The Board finds that the information which was requested by 
the hearing officer concerning periodontal disease and TMJ 
syndrome should be obtained, prior to a final disposition of 
the appeal, and this case will be remanded to the RO for that 
purpose.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined again by the physician who 
conducted the dental and oral examination 
in July 1998, if available, or by another 
appropriate examiner.  The examiner 
should review the veteran's medical and 
dental records in the claims file.  The 
examiner should be determine:  Whether 
the veteran has periodontal disease, 
other than gingivitis; and whether the 
veteran has TMJ syndrome.  If either 
periodontal disease other than gingivitis 
or TMJ syndrome is found, the examiner 
should offer an opinion on the question 
of whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that the condition is related to 
extraction of the veteran's upper and 
lower third molars in 1978, while he was 
on active duty.  

Following completion of these actions, the RO should review 
the evidence to determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with a 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration.  The purpose of 
this remand is to obtain clarifying medical information.  By 
this remand, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he is further notified.  

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


